DETAILED ACTION
	Examiner has received and accepted the amended claims and drawings filed on 27 April 2022. These amended claims and remarks are the claims and remarks being referred to in the instant Office Action. Examiner acknowledges Claims 6, 15, and 18 Have been cancelled.

Response to Arguments
Applicant's arguments have been fully considered but they are not persuasive.
Regarding the independent claims, Applicant has amended them by incorporating the features of previous Claim 6, 15, and 18 into their respective independent claim. Applicant generally argues the previous modifications were not obvious without providing a specific reason regarding the 103 rationale. As such, the arguments are not persuasive.
Regarding Official Notice, to adequately traverse such a finding, an applicant must specifically point out the supposed errors in the examiner’s action, which would include stating why the noticed fact is not considered to be common knowledge or well-known in the art. See MPEP 2144.03.C. If applicant does not traverse the examiner’s assertion of official notice or applicant’s traverse is not adequate, the examiner should clearly indicate in the next Office action that the common knowledge or well-known in the art statement is taken to be admitted prior art because applicant either failed to traverse the examiner’s assertion of official notice or that the traverse was inadequate. If the traverse was inadequate, the examiner should include an explanation as to why it was inadequate. See MPEP 2144.03.C. 
Applicant has not specifically pointed out the supposed errors in the examiner’s action, which would include stating why the noticed fact is not considered to be common knowledge or well-known in the art. As such, Examiner finds the traverse to be inadequate and the common knowledge or well-known in the art statement is taken to be admitted prior art.

	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 2, 8, 10, 13, and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stock et al. (US 2015/0316527).
	Regarding Claim 1, Stock discloses a system, in at least Figures 5 – 7C comprising: a fluid conduit (conduit connected to 32); a fluid chamber in communication with the fluid conduit (chamber in 200); a rheology sensor (100) in communication with the fluid chamber (Figure 6B); an electric temperature controller (18) in communication with the fluid chamber [0068]; wherein the fluid chamber is cooled in response to a first control signal from the electric temperature controller [0068].
In the embodiment of Figures 5 – 7C, Stock fails to expressly disclose the electric temperature controller includes a thermoelectric material that produces a heated region and a cooling region simultaneously.
In an alternative embodiment, Stock teaches an electric temperature controller includes a thermoelectric material that produces a heated region and a cooling region simultaneously (Peltier devices inherently have a thermoelectric material that produces a heated region and a cooling region simultaneously) [0048]. The device is an alternative to the thermal jacket and/or water jacket [0046 – 0048].
As such, it would have been obvious to one of ordinary skill in the art before the effective filing date of applicants invention to use in Stock’s embodiment of Figures 5 – 7C an electric temperature controller includes a thermoelectric material that produces a heated region and a cooling region simultaneously as it is known in the art as alternatives to thermal/water jackets and for the benefit of accurate control of heating and cooling temperatures.
	Regarding Claim 2, Stock discloses the fluid chamber is heated in response to a second control signal from the electric temperature controller [0118].
Regarding Claim 8, Stock fails to expressly disclose a heat sink in communication with the thermoelectric material.
Examiner takes Official Notice it is common knowledge in the art to mount a heat sink on thermoelectric materials e.g. Peltier elements/devices.
As such, it would have been obvious to one of ordinary skill in the art before the effective filing date of the applicant’s invention to include a heat sink in communication with the thermoelectric material for the benefit of dissipating heat from the thermoelectric material thus increasing its efficiency.
	Regarding Claim 10, Stock discloses a processor (701); memory in communication with the processor (702) [0120], wherein the processor includes programmed instructions to: receive input to test a fluid sample in the fluid chamber with the rheology sensor at two or more different temperatures [0054, 0064, 0116, 0118]; with the electric temperature controller, bring a temperature of the fluid sample to a first temperature of the two or more different temperatures [0054, 0064, 0116, 0118]; test the fluid sample with the rheology sensor at the first temperature; automatically, with the electric temperature controller, bring the temperature of the fluid sample to a second of the two or more different temperatures; and test the fluid sample with the rheology sensor at the first temperature [0054, 0064, 0116, 0118].
Regarding Claim 13, Stock fails to expressly disclose an insulation layer covering an outside surface of the fluid chamber.
	Examiner takes Official Notice it is common knowledge in the art to utilize an insulation layer covering an outside surface of the fluid chamber to aid in maintaining temperature.
	As such, it would have been obvious to one of ordinary skill in the art before the effective filing date of the applicant’s invention to modify Stock by including an insulation layer covering an outside surface of the fluid chamber for the benefit in maintaining temperature of the chamber so that energy can be conserved by not needing to actuate electric temperature controller so often.
Regarding Claim 14, Stock discloses a method, comprising: receiving instructions to test a drilling fluid sample at two or more temperatures [0054, 0064, 0116, 0118]; bringing a temperature of the drilling fluid sample to a first temperature of the two or more temperatures with an electric temperature controller(18) [0054, 0064, 0116, 0118]; testing the drilling fluid sample at the first temperature with a fluid property sensor (100) [0054, 0062, 0064, 0116, 0118]; automatically bringing the temperature of the drilling fluid sample to a second temperature after a conclusion of a test at the first temperature with the electric temperature controller [0054, 0064, 0116, 0118]; and testing the drilling fluid sample at the second temperature [0054, 0064, 0116, 0118]; wherein bringing the temperature of the drilling fluid sample to the first temperature or the second temperature includes applying a control signal (via 18) [0068].
Stock fails to disclose, in the embodiment of Figures 5 – 7C, applying a control signal to a thermoelectric material in thermal contact with the drilling fluid sample.
	In an alternative embodiment, Stock teaches applying a control signal to a thermoelectric material in thermal contact with the drilling fluid sample (Peltier devices inherently have a thermoelectric material) [0048]. The device is an alternative to the thermal jacket and/or water jacket [0046 – 0048].
	As such, it would have been obvious to one of ordinary skill in the art before the effective filing date of applicants invention to apply in Stock’s embodiment of Figures 5 – 7C a control signal to a thermoelectric material in thermal contact with the drilling fluid sample as it is known in the art as alternatives to thermal/water jackets and for the benefit of accurate control of heating and cooling temperatures.

Claims 3 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stock et al. (US 2015/0316527), in view of Ozawa et al. (JP H10-78824). Citations pertaining to Ozawa refer to the previously attached English translation. 
Regarding Claim 3, Stock fails to expressly disclose the second control signal has an opposite polarity than the first control signal.
In an alternative embodiment, Stock teaches an electric temperature controller includes a thermoelectric material (Peltier devices inherently have a thermoelectric material) [0048]. The device is an alternative to the thermal jacket and/or water jacket [0046 – 0048].
As such, it would have been obvious to one of ordinary skill in the art before the effective filing date of applicants invention to use in Stock’s embodiment of Figures 5 – 7C an electric temperature controller includes a thermoelectric material as it is known in the art as alternatives to thermal/water jackets and for the benefit of accurate control of heating and cooling temperatures.
Stock also teaches the temperature of the measurement of the rheology sensor can be different [0054, 0064, 0116, 0118] requiring heating or cooling [0048, 0068].
Ozawa teaches when using a thermoelectric material as an electric temperature controller, the polarity for heating and cooling are opposite [0011].
As such, it would have been obvious to one of ordinary skill in the art before the effective filing date of the applicant’s invention to modify the combination so that the second control signal has an opposite polarity than the first control signal for the benefit of allowing Stock’s system to switch between heating and cooling as required, as taught by Ozawa [0011].
Regarding Claim 9, Stock fails to expressly disclose a polarity switch in communication with the thermoelectric material.
Ozawa teaches a polarity switch (4) in communication with a thermoelectric material (2) [0020]; wherein when the polarity switch directs electricity in a first direction (polarity) through the thermoelectric material, the heated region is produced on a first side of the thermoelectric material and the cooling region is produced on a second side of the thermoelectric material (inherently how a thermoelectric material/Peltier device/element functions); wherein when the polarity switch directs electricity in a second direction, opposite to the first direction, through the thermoelectric material, the heated region is produced on the second side of the thermoelectric material and the cooling region is produced on the first side of the thermoelectric material (inherently how a thermoelectric material/Peltier device/element functions) [0022].
As such, it would have been obvious to one of ordinary skill in the art before the effective filing date of the applicant’s invention by modifying Stock to include a polarity switch in communication with the thermoelectric material; wherein when the polarity switch directs electricity in a first direction through the thermoelectric material, the heated region is produced on a first side of the thermoelectric material and the cooling region is produced on a second side of the thermoelectric material; wherein when the polarity switch directs electricity in a second direction, opposite to the first direction, through the thermoelectric material, the heated region is produced on the second side of the thermoelectric material and the cooling region is produced on the first side of the thermoelectric material for the benefit of allowing Stock’s system to switch between heating and cooling as required, as taught by Ozawa [0011].

Claims 4 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stock et al. (US 2015/0316527), in view of Desai et al. (US 2016/0313292)
	Regarding Claims 4 and 5, Stock fails to expressly disclose a density sensor in communication with the fluid conduit, an inlet of the fluid conduit; and an outlet of the fluid conduit in communication with the fluid chamber; wherein the density sensor is positioned between the inlet and the outlet.
Desai teaches, in Figure 2, a density sensor (48) in communication with a fluid conduit (40), an inlet of the fluid conduit (inlet of 40); and an outlet of the fluid conduit (outlet of line connecting 50 to 52) in fluid communication with a rheology sensor (52); wherein the density sensor is positioned between the inlet and the outlet (Figure 2).
As such, it would have been obvious to one of ordinary skill in the art before the effective filing date of the applicant’s invention to modify Stock by including a density sensor in communication with the fluid conduit, an inlet of the fluid conduit; and an outlet of the fluid conduit in communication with the fluid chamber; wherein the density sensor is positioned between the inlet and the outlet i.e. a density sensor upstream of Stock’s rheology sensor for the benefit of knowing the density, flow rate, and temperature of the sample, prior to it entering the rheology sensor, as taught by Desai [0049].

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stock et al. (US 2015/0316527), in view of Ying et al. (US 2016/0265029).
Regarding Claim 7, Stock fails to expressly disclose the electric temperature controller includes a pulse width modulator to control a signal strength sent through the thermoelectric material. 
Yang teaches an electric temperature controller includes a pulse width modulator to control a signal strength sent through a thermoelectric material [0039].
As such, it would have been obvious to one of ordinary skill in the art before the effective filing date of the applicant’s invention to modify Stock by having the electric temperature controller include a pulse width modulator to control a signal strength sent through the thermoelectric material for the benefit of controlling the heating and cooling of the Peltier element/device, as taught by Yang [0039].

Claims 11, 12, 16, 17, 19, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stock et al. (US 2015/0316527), in view of Stearns (GB 1379470).
Regarding Claims 11 and 12, Stock fails to expressly disclose at least one level detection sensor incorporated into the fluid chamber, wherein the at least one level detection sensor is a thermal dispersion sensor.
Stearns discloses at least one level detection sensor (5, 9, 10) incorporated into a fluid chamber (3) wherein the at least one level detection sensor is a thermal dispersion sensor (heat is dispersed out of or into the thermal sensor, thus allowing for level to be detected) (Page 2, lines 4 – 8).
As such, it would have been obvious to one of ordinary skill in the art before the effective filing date of the applicant’s invention to modify Stock by incorporating at least one level detection sensor into the fluid chamber, wherein the at least one level detection sensor is a thermal dispersion sensor for the benefit of indicating when the chamber has filled, as taught by Stearns (Page 1, lines 75 – 81).
Regarding Claim 16, Stock discloses supplying the drilling fluid sample into a fluid chamber [0067].
Stock fails to expressly disclose detecting a drilling fluid level within the fluid chamber with a thermal dispersion sensor incorporated into the fluid chamber.
Stearns teaches detecting a fluid level within a fluid chamber (3) with a thermal dispersion sensor (5, 9, 10) incorporated into the fluid chamber (heat is dispersed out of or into the thermal sensor, thus allowing for level to be detected) (Page 2, lines 4 – 8) (Figure 1).
As such, it would have been obvious to one of ordinary skill in the art before the effective filing date of the applicant’s invention to modify Stock by detecting a drilling fluid level within the fluid chamber with a thermal dispersion sensor incorporated into the fluid chamber for the benefit of indicating when the chamber has filled, as taught by Stearns (Page 1, lines 75 – 81).
Regarding Claim 17, Stock discloses an apparatus, in at least Figures 5 – 7C, comprising: a fluid chamber (chamber in 200), the fluid chamber including: a chamber wall (wall of chamber in 200) (Figure 6B); and an opening defined by the chamber wall (upper most opening as seen in Figure 6B); a rheology sensor (100) in communication with the fluid chamber (Figure 6B), the rheology sensor further including: a rotor (102) protruding into the opening (Figure 6B); the rotor being supported at a depth within the opening to contact a fluid sample when the fluid chamber is filled with a fluid to an operating level (as the rotor is used in operation by the viscometer i.e. the fluid must be at an operating level of the fluid chamber to contact the rotor for the apparatus to function) (Figure 6B); and an electric temperature controller (18) in communication with the fluid chamber that is configured to control a temperature of the fluid [0068].
In the embodiment of Figure 5 – 7C, Stock fails to disclose the electric temperature controller further includes: at thermoelectric material; a first side of the thermoelectric material being in contact with an outside surface of the fluid chamber; and a second side of the thermoelectric material being in contact with a heat sink. 
In an alternative embodiment, Stock teaches an electric temperature controller further includes: a thermoelectric material (Peltier devices inherently have a thermoelectric material) [0048]; and a first side of the thermoelectric material being in contact with an outside surface of the fluid chamber [0048]. The device is an alternative to the thermal jacket and/or water jacket [0046 – 0048].
As such, it would have been obvious to one of ordinary skill in the art before the effective filing date of applicants invention to use in Stock’s embodiment of Figures 5 – 7C an electric temperature controller further including: a thermoelectric material; and a first side of the thermoelectric material being in contact with an outside surface of the fluid chamber as it is known in the art as alternatives to thermal/water jackets and for the benefit of accurate control of heating and cooling temperatures.
Nevertheless, Stock fails to expressly disclose a second side of the thermoelectric material being in contact with a heat sink. 
Examiner takes Official Notice it is common knowledge in the art to mount a heat sink on thermoelectric materials e.g. Peltier elements/devices.
As such, it would have been obvious to one of ordinary skill in the art before the effective filing date of the applicant’s invention to include a heat sink on the second side of the thermoelectric material for the benefit of dissipating heat from the thermoelectric material thus increasing its efficiency.
Stock also fails to expressly disclose at least one thermal dispersion sensor that detects a level of the fluid sample when the rotor causes the fluid sample to move within the fluid chamber.
Stearns teaches at least one thermal dispersion sensor (5, 9, 10) that detects a level of a fluid sample (heat is dispersed out of or into the thermal sensor, thus allowing for level to be detected) (Page 2, lines 4 – 8) (Figure 1) when the fluid contacts the sensor.
As such, it would have been obvious to one of ordinary skill in the art before the effective filing date of the applicant’s invention to modify Stock by including at least one thermal dispersion sensor that detects a level of the fluid sample whenever the fluid contacts it, including when the rotor causes the fluid sample to move within the fluid chamber for the benefit of indicating when the chamber has filled, as taught by Stearns (Page 1, lines 75 – 81).
Regarding Claim 19, the combination renders obvious the thermoelectric material has a characteristic of: producing a heated region adjacent to the fluid chamber and a producing a cooling region adjacent to the heat sink in response to a first control signal applied across the thermoelectric material; and producing the heated region adjacent to the heat sink and a producing the cooling region adjacent to the fluid chamber in response to a second control signal applied across the thermoelectric material when the second control signal has an opposite polarity to the first control signal (the temperature differential of a Peltier element is inherently tied to polarity i.e. one side is hot and the other side is cool for a first polarity and when the polarity is swapped, the hot and cold sides swap, where the regions being adjacent to the fluid chamber and the heat sink have been rendered obvious according to the rejection of Claim 17 above).
Regarding Claim 20, Stock discloses a processor (701); memory in communication with the processor (702) [0120], wherein the processor includes programmed instructions to: receive input to test the fluid sample in the fluid chamber with the rheology sensor at multiple temperatures [0054, 0064, 0116, 0118]; automatically bring and maintain the temperature of the fluid sample to each of the multiple temperatures [0054, 0064, 0116, 0118]; automatically test the fluid sample with the rheology sensor at each of the multiple temperatures [0054, 0064, 0116, 0118].

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER MERCADO whose telephone number is (571)270-7094. The examiner can normally be reached Monday - Thursday 9am - 4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached on (571) 272-2375. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ALEXANDER A. MERCADO
Primary Examiner
Art Unit 2856



/ALEXANDER A MERCADO/           Primary Examiner, Art Unit 2856